Mr. Justice Thomson dissenting. I am unable to concur in the majority opinion in this case. Section 12 of the Injunction Act (J. & A. 6172), under the provisions of which the trial court assessed damages, has frequently been before our courts and they have repeatedly interpreted it to mean that damages might be assessed, upon suggestion of the complaining party, whenever there had been a dissolution of an injunction, which had been wrongfully sued out by the other party to the litigation. Beauchamp v. Board Sup’rs Kankakee County, 45 Ill. 274; Kohlsaat v. Crate, 144 Ill. 14. If one sues out a writ of injunction but fails to comply with the preliminary requirements of the statute, such as filing a proper and adequate bond or giving the required notice, necessitating the allowance of a motion to dissolve, it does not necessarily follow that the writ has been wrongfully sued out, within the meaning of that phrase as interpreted in the foregoing cases, and as applied to section 12. The object of assessing damages is to compensate the party enjoined for the injury he has wrongfully suffered. One cannot be said to have wrongfully suffered a legal injury where he has incurred an indebtedness for counsel fees, for services in procuring the dissolution of an injunction on the ground of a failure of the complainant to give him the notice prescribed by the statute, of the time and place of the application for the injunction, in the absence of some showing to the effect that such notice would have enabled him to demonstrate to the court that the application should be denied. Except for a slight technical defect which was later cured by amending 'the bill on its face, the bill of complaint made out a case for the relief sought. The temporary injunction granted was set aside on appeal to this court, solely because the complainant had omitted to give the defendant notice of the time and place of his application therefor, as required by section 3 of the Injunction Act (J. & A. ¶ 6163). After the injunction issued in this case had been dissolved the defendant had a right to file his suggestion of damages, and under the provisions of section 12 the court had the power to determine the matter of damages at any time after the dissolution of the injunction and before the final disposition of the case. But under the provisions of said section, the court should award only “such damages as the nature of the case may require, and to equity appertain.” For all that appears from the showing made by the defendant in support of his suggestion of damages, the allegations of the bill are true and he dpes permit the use of his premises for the purpose of prostitution, and if he had received the notice he could not have prevented the issuing of the restraining order. In the absence of some showing to the contrary, I believe it should be held by the court on a hearing on suggestion of damages, that ‘ ‘ such damages as the nature of the case may require and to equity appertain,” amount to nothing. In awarding the defendant his damages, on the showing he made, “the substance of this case has been sacrificed to form.” Beauchamp v. Board Sup’rs Kankakee County, supra. No doubt the court had the power to take up this matter when it did and determine it without awaiting the final outcome of the proceeding on its merits. It is true the complainant might have moved the court to postpone the hearing on the suggestion of damages, until the case had been heard on its merits, when it might have been shown that in fact the defendant had not been damaged, and if such a motion had been made and overruled, it may be that the possible question of abuse of discretion by the court might have been preserved for our review. But that is beside the question. Whenever the court heard the matter, no (Jam-ages should have been awarded in the absence of a proper showing. It is the general policy of the law not to require the defeated party to pay the other his counsel fees. Cases coming within the purview of section 12 form an exception to that rule. Those provisions should not be extended beyond the interpretation our Supreme Court has given them. For the reasons I have stated, I am of the opinion that the defendant failed to show any legal damage such as is contemplated by the provisions of section 12.